DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and withdrawn claims 13-20 in the reply filed on 08/03/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bitz et al., U.S. Pub. No. 2021/0125899.

Regarding claim 1, Bitz discloses an IC device comprising (Fig.1A):
a three-dimensional structure to comprise a first surface adapted to face a mounting surface and a second surface opposite the first surface, the three-dimensional structure further to comprise one or more cavities 150 to extend between the first surface and the second surface to discharge heat (cover 105) from the second surface. 
Regarding claim 2, Bitz discloses the structure further comprises two or more circuit layers 118 disposed between the first and second surfaces, and wherein at least one of the one or more cavities further to extend through at least two of the two or more circuit layers (Fig. 1A). 
Regarding claim 3, Bitz discloses a cold reservoir disposed in contact with the mounting surface (105) and/or first surface to enable active cooling of the structure and wherein cavities to draw cooler air into the IC and discharge warmer air from the IC device (Figs. 1A, 4-7).
Regarding claim 10, Bitz discloses a porous material to enable heat from one or more circuits formed in the structure to be discharged therethrough ([0025], the liner 480).
Regarding claim 11, Bitz discloses at least one cooling element to discharge heat from the structure (Figs. 4-7, [0025]).
Regarding claim 12, Bitz discloses wherein one active cooling element comprises one or more active baffles to modulate heat exchange ([0025] the material of the liner such as having porous or solder paste that can facilitate heat transfer).  

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having the IC of claim 1, and further comprising one or more branch channels coupling at least one of the one or more cavities to a lateral surface of the three-dimensional structure (claim 4), and wherein the IC comprises exposed surfaces, the exposed surfaces to include exterior surfaces and one or more interior surfaces of the one or more cavities, and a plurality of functional devices, and wherein functional devices are placed in proximity to exposed surfaces based, at least in part, on heat to be generated by the functional devices (claim 8). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818